Hammond, J.
The evidence as to whether any one but the plaintiff was present at the times and places respectively named in the second, fourth, fifth and sixth requests was conflicting, and warranted a finding in each case for the plaintiff. Hence those requests were properly refused.
It is not essential to the plaintiff's case that the persons who heard the charges should have believed them to be true. The injury to the reputation is not the sole element of damage, especially where, as in this case, the charge is one of crime. The jury have the right to consider the mental suffering of the plaintiff. Marble v. Chapin, 132 Mass. 225, and authorities there cited. Bishop v. Journal Newspaper Co. 168 Mass. 327. Hence the third, eighth and ninth requests were properly refused.
The subject matter of the tenth was sufficiently and correctly-" covered in the charge.
There was evidence that the words were uttered by the defendant as charged in the last eight counts of the declaration; *248that they were so uttered in the presence of people who heard them and understood them; and that the plaintiff suffered thereby. And there was no evidence of privilege or justification. The first request, which was that upon all the evidence the plaintiff was not entitled to recover, was therefore rightly refused.

Judgment on the verdict.